Fourth Court of Appeals
                               San Antonio, Texas
                                       June 1, 2016

                                  No. 04-15-00824-CV

                 IN THE GUARDIANSHIP OF GEORGE V. GARCIA,
                         AN INCAPACITATED PERSON,

                 From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2015PB6000016 L2
                         Honorable Jesus Garza, Judge Presiding


                                     ORDER
      Appellant's motion to consolidate is hereby DENIED.



                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court